ORDER
RICHARD M. ROBERTS of NEWARK, who was admitted to the bar of this State in 1971, having been temporarily suspended from the practice of law effective November 24, 2015, by Order of this Court filed October 26, 2015, and thereafter suspended for a period of three months, effective December 4, 2015, by Order of this Court filed November 4, 2015;
And the Disciplinary Review Board having filed with the Court pursuant to Rule 1:20 — 15(k), a recommendation (DRB 16-007) that RICHARD M. ROBERTS be temporarily suspended from practice and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District VA Fee Arbitration Committee in Docket No. VA-2014-0485F, and good cause appearing;
It is ORDERED that RICHARD M. ROBERTS be temporarily suspended from the practice of law, effective March 3, 2016, and until respondent complies with the determination of the District VA Fee Arbitration Committee in Docket No. VA-2014-0485F, pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review *250Board reports to the Court that respondent has satisfied all obligations under this Order prior to the effective date of the suspension; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that RICHARD M. ROBERTS remain suspended from the practice of law pursuant to the Orders of this Court filed October 26, 2015 (D-14-15; 076669) and November 4, 2015 (D-131-14; 076079) and pending his compliance with the District VA Fee Arbitration Committee determination entered in VA-20140023F, and his payment of the sanction in the amount of $500 as ordered on October 26, 2015, and until the further Order of the Court; and it is further
ORDERED that RICHARD M. ROBERTS shall continue to be restrained and enjoined from the practice of law and continue to comply with Rule 1:20-20 dealing with suspended attorneys, until the further Order of the Court.